Citation Nr: 0022396	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  98-14 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
post-operative residuals of a partial resection with partial 
obstruction and adhesions, of the small bowel, with a 
duodenal ulcer, gastroduodenitis and diverticulosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel

INTRODUCTION

The veteran had honorable service from September 1946 to 
January 1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Phoenix, Arizona.


REMAND

In connection with his appeal, the veteran requested a 
hearing at the RO before a member of the Board.  A hearing on 
appeal must be granted when, as in this case, an appellant 
expresses a desire for a hearing.  38 C.F.R. § 20.700(a) 
(1999).  A review of the claims file reveals that in August 
1999 the veteran requested the RO to indefinitely send all 
pertinent correspondence to an address in Tennessee where he 
was temporarily residing.  The RO scheduled the veteran for a 
Travel Board hearing; however, the RO sent notice of that 
hearing to the veteran's permanent address in Arizona and not 
to the designated Tennessee address.  The veteran did not 
appear for the hearing.  It is unclear whether the veteran 
received timely notification of the scheduled hearing.

Based on the above, in a letter dated June 5, 2000, the Board 
requested clarification from the veteran with respect to his 
hearing request and notified him that if he did not respond 
within 30 days it would be assumed that he still desired a 
hearing before a member of the Board at the RO and 
arrangements would be made for such.  The veteran did not 
respond.

Accordingly, the case is remanded for the following:

The RO should schedule the veteran, in 
accordance with applicable laws and 
regulations, for a hearing before a 
member of the Board at the RO.  The RO 
should send notice of the hearing to both 
the veteran's permanent Arizona address 
and his temporary Tennessee address, to 
ensure that he is advised of the date, 
time and location of the requested 
hearing.  The veteran is advised that he 
has the right to submit additional 
evidence and argument on the matter the 
Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).

- 3 -


